Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is response to application filed on 2/10/2022.
Claim 1 is pending in this Office Action. 

Priority
Applicant’s claim for the benefit of is a continuation of 15/615661, filed 06/06/2017, now U.S. Patent #11,281,620, is a continuation of 13/019465, filed 02/02/2011, now U.S. Patent #9,703,779, claims U.S. provisional application 61/301,307, filed on 2/4/2010, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Information Disclosure Statement
The Information Disclosure Statement(s) received on 4/18/2022 are in compliance with provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.

Specification
The specification is objected to because of the following informalities: there is a missing Patent Application Number in the paragraph [0002] of the specification “U.S. patent application Ser. No. TBA, entitled Method of and System for Enhanced Content Discovery Based on Network and Device Access Behavior, and U.S. patent application Ser. No. TBA, entitled Method of and System for Updating Locally Cached Content Descriptor Information”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,281,620.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in US Patent 11,281,620.
Instant Application
US Patent 11,281,620
A method of finding and presenting content items based on input received from a user in which the search query used to match content items of potential interest is formed based on matching the input with a catalog of metacontent items and information describing relationships between the metacontent items, the method comprising: 


providing on a local device a local collection of content items and associated metacontent, the metacontent associated with each content item describing the informational content of the corresponding content item; providing on a remote server system a remote catalog of metacontent items and information describing relationships between the metacontent items;

 
receiving input from the user for finding at least one desired content item; forming a search query including at least one metacontent item of the catalog of metacontent items based on matching the input from the user with metacontent items of the catalog and further based on the information describing relationships between the metacontent items; 


determining a subset of content items of the local collection associated with metacontent that at least partially matches the search query; and presenting the subset of content items of the local collection on a display device based on at least one ranking criterion.
A method of finding and presenting content items, the method comprising: receiving an input from a user for finding at least one desired content item from a collection of content items, wherein each content item of the collection is associated with respective metadata describing the corresponding content item; 


receiving a plurality of magnitudes of user interaction, wherein each respective magnitude of the plurality of magnitudes corresponds to an amount of user interaction with a respective dataspace of a plurality of dataspaces; identifying, based on the plurality of magnitudes, a dataspace of the plurality of dataspaces having a greatest magnitude of user interaction;

 selecting an extension term, from a plurality of extension terms corresponding to the dataspace, based in part on performing a semantic analysis on the user input and selecting an extension term that is associated with a category of the user input; adding the extension term to the received input from the user to form a search query; performing a first search of a database of applications installed on a local device of the user to select an application installed on the local device of the user that matches the extension term in the search query; 

in response to selecting the application installed on the local device of the user, performing a second search, via the selected application, based on the received input from the search query, wherein the second search identifies a subset of content items of the collection associated with metadata that at least partially matches the received input, and wherein the subset of content items is accessible via the selected application; and generating for display the subset of content items.


Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,703,779.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in US Patent 9,703,779.
Instant Application
US Patent 9,703,779
 A method of finding and presenting content items based on input received from a user in which the search query used to match content items of potential interest is formed based on matching the input with a catalog of metacontent items and information describing relationships between the metacontent items, the method comprising: 

providing on a local device a local collection of content items and associated metacontent, the metacontent associated with each content item describing the informational content of the corresponding content item; 

providing on a remote server system a remote catalog of metacontent items and information describing relationships between the metacontent items; receiving input from the user for finding at least one desired content item; forming a search query including at least one metacontent item of the catalog of metacontent items based on matching the input from the user with metacontent items of the catalog and further based on the information describing relationships between the metacontent items;

determining a subset of content items of the local collection associated with metacontent that at least partially matches the search query; and presenting the subset of content items of the local collection on a display device based on at least one ranking criterion.

A method of finding and presenting content items based on input received from a user in which the search query used to match content items of potential interest is formed based on matching the input with a catalog of metacontent items and keywords associated with the metacontent items, the method comprising: 


providing, on a local device, a local collection of content items and associated metacontent, the metacontent associated with each content item describing informational content of the corresponding content item;

 providing, on a remote server system, a remote catalog of metacontent items and keywords associated with the metacontent items; receiving, on the local device during a range of time of a sequence of ranges of times, input from the user for finding at least one desired content item, wherein the sequence of ranges of times repeats cyclically after all ranges of times in the sequence of ranges of times have lapsed; receiving a plurality of magnitudes of user interaction, wherein each respective magnitude of the plurality of magnitudes corresponds to an amount of user interaction of the user with a respective dataspace of a plurality of dataspaces of the remote catalog during the range of time; identifying, based on the plurality of magnitudes, a dataspace of the plurality of dataspaces that corresponds to the respective magnitude having a greatest magnitude of user interaction of the plurality of magnitudes of user interaction; selecting at least one keyword that has a different word stem than the received input from keywords included within a subset of the remote catalog corresponding to the dataspace, based at least in part on matching the received input from the user with metacontent items that are included within the subset of the remote catalog; adding, on the local device, the at least one keyword to the received input from the user to form a search query; determining, on the local device, a subset of content items of the local collection associated with metacontent that at least partially matches both of the at least one keyword and the received input from the user of the search query; and presenting, on the local device, the subset of content items of the local collection on a display device based at least in part on at least one ranking criterion, wherein the ranking criterion includes learned preferences of the user for content items of the local collection and local attribute values associated with the content items of the local collection, each local attribute value being based on interactions of the user with at least one content item of the local collection corresponding to the local attribute value.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Reztlaff et al. (US 2008/0243828, hereinafter Reztlaff).

As to Claim 1, Reztlaff discloses a method of finding and presenting content items based on input received from a user in which the search query used to match content items of potential interest is formed based on matching the input with a catalog of metacontent items and information describing relationships between the metacontent items, the method comprising: 
providing on a local device a local collection of content items and associated metacontent, the metacontent associated with each content item describing the informational content of the corresponding content item (Para. 0169, 0176, 0180, 0346, 0565, The content manager module allow the user to manage items available for consumption using the user device and also identifies the sources of respective items: one such source corresponds to the device memory 336; another source corresponds to an attached portable memory by device-side metadata);
	 providing on a remote server system a remote catalog of metacontent items and information describing relationships between the metacontent items (Para. 0168, 0445-0446, 0552, The merchant store module 318 provides access to an item catalog 320, which, in turn, provides information regarding a plurality of items (such as eBooks, audio books, subscription-related items, and so on).);
	 receiving input from the user for finding at least one desired content item (abstract, Text of a collection of electronic items stored in memory of the user device may be searched for the queried term);
	 forming a search query including at least one metacontent item of the catalog of metacontent items based on matching the input from the user with metacontent items of the catalog and further based on the information describing relationships between the metacontent items (Para. 0180, 0225, 0446, 0560, The searching aspect of the functionality 404 provides a mechanism for searching for identified components (e.g., words, phrases, etc.) in an item, and for performing other search-related functions. The searching aspect relies on the indexing aspect and he search query may be expanded at to include variations of the queried terms using stemming, truncation, or any other suitable search conventions. The IRA functionality presents one or more recommended items to the user, e.g., based on the user's prior interests, or based on generally popular items);
	 determining a subset of content items of the local collection associated with metacontent that at least partially matches the search query (Para. 0552, 0562, 0564, the user device 104 commences searching the one or more identified sources of content for the queried terms. In the illustrated example, since no command line was entered, the user device 104 searches the default source(s) of media content (in this case, local memory of the device) for the term "politics.");  and 
presenting the subset of content items of the local collection on a display device based on at least one ranking criterion (Para. 0554, 0567, 0576, Upon entry of a search query, search results may be displayed on one or more displays of the user device showing storage locations of electronic items (e.g., in internal memory, in removable memory, in remote storage), electronic items having the queried term listed in order of the number of instances of the queried terms).

Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 



Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        9/6/2022